Citation Nr: 0012373	
Decision Date: 05/10/00    Archive Date: 05/18/00

DOCKET NO.  98-20 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for elevated 
cholesterol and triglycerides.

2.  Entitlement to an increased original rating evaluation 
for service connected residuals of Hepatitis-A, currently 
evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran had active duty for training from August 1963 to 
April 1964.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), in 
Philadelphia, Pennsylvania.  The RO denied the veteran's 
claim for entitlement to service connection for elevated 
cholesterol and triglycerides, and granted his claim for 
entitlement to service connection for residuals of Hepatitis-
A and assigned a 10 percent rating evaluation.

The veteran has disagreed with the disability rating assigned 
for hepatitis.  In AB v. Brown, 6 Vet. App. 35 (1993), the 
United States Court of Appeals for Veterans Claims held that 
regarding a claim for an increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation.  The Court also stated that it 
follows that such a claim remains in controversy "where less 
than the maximum available benefits are awarded." 
Id. at 38.

In September 1999, the veteran wrote to the Board requesting 
representation for his appeal.  He further indicated that he 
desired a hearing in Washington, D.C., although he further 
stated that he would not appear at the hearing and wanted a 
representative to appear for him.  The Board responded in 
October 1999.  The veteran was given the opportunity to 
appoint a representative.   The Board enclosed a VA Form 21-
22, Appointment of Veterans Service Organization as 
Claimant's Representative and a VA Form 22a, Appointment of 
Attorney or Agent as Claimant's Representative.  The veteran 
was informed that hearings were not ordinarily scheduled 
merely to have representatives present argument.  The veteran 
was asked whether he desired a personal hearing in 
Washington, D.C.  The veteran failed to respond to the 
Board's communication.

Based on the foregoing, the Board will assume that the 
veteran does not desire to be represented and that he does 
not desire a personal hearing to present evidence and his own 
testimony.  


FINDINGS OF FACT

1.  A disability related to high cholesterol and 
triglycerides was not shown in service and is not currently 
shown.

2.  The veteran's service connected residuals of Hepatitis-A 
currently exhibit no signs of chronic liver disease.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
elevated cholesterol and triglycerides is not well grounded. 
38 U.S.C.A. § 5107(a) (West 1991).

2.  The schedular criteria for a rating evaluation greater 
than 10 percent for residuals of Hepatitis-A have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.114, 
Diagnostic Code 7345 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
elevated cholesterol and triglycerides.  The veteran is also 
seeking an increased rating evaluation for his service 
connected residuals of Hepatitis-A, which has been evaluated 
under the provisions of 38 C.F.R. § 4.114, Diagnostic Code 
7345 [infectious hepatitis].

In the interest of clarity, the Board will review the law, VA 
regulations and other authority which may be relevant to this 
claim; briefly describe the factual background of this case; 
and then proceed to analyze the veteran's claims and render a 
decision.

Relevant Law and Regulations

Service connection

In general, the applicable law and regulations state that 
service connection may be granted on a direct basis for 
disability resulting from disease or injury incurred in or 
aggravated by active military service. 38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303(a) (1999).  Service connection 
may be also granted for any disease first diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d) (1999).

Secondary service connection shall be awarded when a 
disability is "proximately due to or the result of a 
service-connected disease or injury. . . ."  38 C.F.R. 
§ 3.310(a).  See Libertine v. Brown, 9 Vet. App. 521, 522 
(1996); Harder v. Brown, 5 Vet. App. 183, 187 (1993).

Increased rating evaluations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  VA's Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities. 

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous. 
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  38 C.F.R. § 4.20 (1999).

The Court has held that, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). 

The VA rating schedule recognizes that a veteran's disability 
evaluation may require re-ratings in accordance with changes 
in his condition.  It is thus essential, in evaluating a 
disability, that it be viewed in relation to its history. 38 
C.F.R. § 4.1 (1999).  In Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of 
the disorder.  Cf. Francisco, 7 Vet. App. at 58.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period. 

Well grounded claims

The threshold question with regard to any claim is whether 
the claim is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that a well-
grounded claim is one which is plausible, meritorious on its 
own, or capable of substantiation. Murphy v. Derwinski, 1 
Vet. App. 78 (1990).

In order for a claim of entitlement to service connection to 
be well grounded, there must be competent evidence of (1) 
a current disability (a medical diagnosis); (2) incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); (3) a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

When a veteran is awarded service connection for a disability 
and appeals the RO's rating determination, the claim 
continues to be well grounded as long as the claim remains 
open and the rating schedule provides for a higher rating.  
See Shipwash v. Brown, 8 Vet. App. 218, 224 (1995). 

Additional law and regulations specific to this case will be 
discussed where appropriate below.

Factual background

A letter from A.R.N., M.D., a private physician, dated in 
December 1997, reveals that the veteran was followed for 
general medical care for about seven years.  It was indicated 
that he was treated for hypertension, gout, hyperlipidemia, 
type II diabetes, and cerebrovascular disease.  It was noted 
that the veteran's lipids had been inadequately controlled as 
he had been absolutely unable to tolerate Statin medication 
because of marked myalgias and "chemical hepatitis".

The veteran had active duty for training August 1963 to April 
1964.  He entered the Kirk Army Hospital in February 1964 
with a diagnosis acute infectious hepatitis.  Laboratory 
studies indicated that cholesterol was 220.  The hepatitis 
resolved after treatment and he was returned to duty.

The veteran underwent a VA examination in January 1998.  
Physical examination revealed that there were no ascites, no 
current steatorrhea, malabsorption, or malnutrition.  The 
abdomen was non-tender and there was no hematemesis or 
melena.  The liver was normal size and there were no 
significant abdominal veins.  There was no significant muscle 
dysfunction or muscle atrophy in extremities.  There was a 
history of dyslipidemia noted with elevated cholesterol and 
triglycerides for the previous ten years.  Urinalysis was 
negative for bilirubin.  Hepatitis serology was positive for 
Hepatitis-A.  Liver profile showed normal liver enzymes, 
normal direct bilirubin, slightly elevated total bilirubin 
and cholesterol of 345.  The diagnosis was status post acute 
infectious hepatitis; positive Hepatitis-A serology; and 
dyslipidema.

The veteran underwent a VA examination in April 1999.  The 
veteran indicated that he had several chronic conditions, 
including diabetes mellitus, non-insulin dependent, 
peripheral arteriosclerosis with left carotid endarectomy 
done in the past and abnormal lipids with high cholesterol 
and an obesity problem.  Physical examination revealed that 
the veteran was massively obese.  No signs of liver disease 
were identified.  Obesity was said to make the determination 
of liver size difficult but by percussion the liver was 
approximately 8 to 9 cm.  There was no splenomegaly or edema.  
There were no other specific findings noted relative to the 
examination.  There was no history of hematemesis or melena 
and no specific tenderness on any location enlisted.  
Laboratory results revealed the Hepatitis profile showing 
remote infection for Hepatitis-A.  There was no evidence of 
previous infection for Hepatitis B or C demonstrated.  Liver 
chemistry revealed an entirely normal liver profile and an 
elevated cholesterol of 323.  The examiner concluded 
unequivocally that the diagnosis was remote acute episode of 
Hepatitis-A in 1964, but no evidence of chronic liver disease 
to be entertained at this time.

Analysis

1.  Entitlement to service connection for elevated 
cholesterol and triglycerides.

Discussion

Under the case law, it is clear that a fundamental element of 
a well grounded claim is competent evidence of "current 
disability" (medical diagnosis).  See Caluza, see also 
Rabideau v. Derwinski, 2 Vet App 141 (1992).  A "current 
disability" means a disability shown by competent medical 
evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).  As the 
Court has held, the regulatory definition of "disability" is 
the "...impairment of earning capacity resulting from such 
diseases or injuries and their residual conditions...." 38 
C.F.R. § 4.1 (1999); Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991).  

Under these criteria, a "disability" for VA compensation 
benefit purposes is not shown to be present in this case.  
Although elevated levels of cholesterol and triglycerides 
have been indicated during and post service, the medical 
evidence does not reveal any disability related to the 
veteran's elevated readings. 

The Board also notes that there is no competent medical 
evidence which serves to link the current elevated 
cholesterol readings with the elevated reading in service 
over 30 years earlier or with the service connected residuals 
of hepatitis-A.  The Board does not read Dr. N.'s reference 
to "chemical hepatitis" in December 1997 as being a 
reference to Hepatitis-A in service.

The Board recognizes that the veteran has stated that his 
high levels of cholesterol and/or triglycerides are 
representative of disability which is related to service.  
However, the Court has said that claimants unversed in 
medicine are not competent to make medical determinations 
involving medical diagnosis or causation. In other words, 
since the veteran has had no medical training, his assertion 
that he currently has disability related to his high 
cholesterol and/or triglycerides, which is related to certain 
symptoms he experienced in service, carries no weight.  
Espiritu v. Derwinski, 2 Vet App 492 (1992). 

The Court has held that "[i]n the absence of competent 
medical evidence of a current disability and a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded."  Chelte v. 
Brown, 10 Vet. App. 268 (1997).  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability. 

In light of the above, therefore, the Board concludes that 
the veteran's claim must be denied.  Absent competent medical 
evidence of a current disability associated with elevated 
cholesterol levels, the veteran has not presented a well 
grounded claim of entitlement to service connection. Caluza, 
7 Vet. App. at 498.

Additional comments

Because the veteran's claim for service connection is not 
well-grounded, VA is under no duty to further assist him in 
developing facts pertinent to that claim.  38 U.S.C.A. § 
5107(a); 38 C.F.R. § 3.159(a); Epps v. Gober, 126 F.3d 1454 
(Fed. Cir. 1997).  VA's obligation to assist depends upon the 
particular facts of the case and the extent to which VA has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Robinette v. Brown, 
8 Vet. App. 69, 78 (1995).  The Court has held that the 
obligation exists only in the limited circumstances where the 
claimant has referenced other known and existing evidence. 
Epps v. Brown, 9 Vet. App. 341, 344 (1996).  VA is not on 
notice of any other known and existing evidence which would 
make the adjudicated service connection claim plausible.  The 
Board's decision serves to inform the veteran of the kind of 
evidence which would be necessary to make his claim well-
grounded, namely competent medical evidence of a current 
disability related to the elevated cholesterol and 
triglycerides as well as medical evidence relating such 
disability to the veteran's service or to the service-
connected hepatitis.

2.  Entitlement to an increased original rating evaluation 
for service connected residuals of Hepatitis-A, currently 
evaluated as 10 percent disabling.

Preliminary matters - well groundedness of the claim/duty to 
assist/standard of proof

Initially, the Board finds that the veteran's claim for an 
increased original rating evaluation for his residuals of 
Hepatitis-A is well grounded.  See 38 U.S.C.A. § 5107(a) 
(West 1991); Shipwash, supra.  

Upon the submission of a well grounded claim, VA has a duty 
to assist the veteran in developing the facts pertinent to 
his claim. 38 U.S.C.A. § 5107 (West 1991).  In the instant 
case, there is ample medical and other evidence of record, 
including a recent VA examination and laboratory report, and 
there is no indication that there are additional records that 
have not been obtained and which would be pertinent to the 
present claim.  Thus, no further development is required in 
order to comply with VA's duty to assist as mandated by 38 
U.S.C.A. § 5107(a) (West 1991). 

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West 1991).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence' in order to prevail." 
To deny a claim on its merits, the evidence must preponderate 
against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Discussion

The Board has reviewed all the evidence of record, including 
the most recent medical examination reports, all of which 
have been described in detail above.  The recent VA 
examinations showed that the veteran had an entirely normal 
liver profile with no evidence of chronic liver disease at 
this time.

The veteran's service connected residuals of Hepatitis-A are 
currently evaluated as 10 percent disabling under 38 C.F.R. § 
4.114, Diagnostic Code 7345.  The Board notes that the extent 
of liver damage is a significant factor in rating hepatitis.  
The patient's mental condition and degree of gastrointestinal 
disturbance are also significant.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7345 (1999).  Furthermore, ratings under 
Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342 and 7345 
to 7348 inclusive will not be combined with each other.  A 
single evaluation will be assigned under the diagnostic code 
which reflects the predominate disability picture, with 
elevation to the next higher evaluation where the severity of 
the overall disability warrants such elevation.

Under Diagnostic Code 7345, a noncompensable disability 
rating is warranted where the hepatitis is healed and 
nonsymptomatic.  A 10 percent rating is appropriate with 
demonstrable liver damage with mild gastrointestinal 
disturbance. A 30 percent rating is warranted for minimal 
liver damage with associated fatigue, anxiety, and 
gastrointestinal disturbance of lesser degree and frequency 
but necessitating dietary restriction or other therapeutic 
measures.  A 60 percent rating is appropriate where there is 
moderate liver damage and disabling recurrent episodes of 
gastrointestinal disturbance, fatigue, and mental depression.  
The maximum 100 percent rating is warranted for marked liver 
damage manifest by liver function test and marked 
gastrointestinal symptoms, or with episodes of several weeks 
duration aggregating three or more a year and accompanied by 
disabling symptoms requiring rest therapy.  38 C.F.R. § 4.114 
(1999).

In order to warrant the assignment greater than a 10 percent 
evaluation pursuant to Diagnostic Code 7345, there must at 
least be a showing of minimal liver damage with associated 
fatigue, anxiety, and gastrointestinal disturbance of lesser 
degree and frequency but necessitating dietary restriction or 
other therapeutic measures.

The evidence of record shows that the veteran had a remote 
episode of acute Hepatitis-A in 1964, but that there is no 
current evidence of liver disease.  During the most recent VA 
examination, the veteran indicated that he did not experience 
vomiting, hematemesis or melena.  He reported no nausea and 
regular bowel movements, but episodic discomfort in the 
abdomen which he described as "spasm of my abdomen."  He 
described no history of specific gastro-intestinal disease 
treated by his private physician in civilian life.

Most significantly, in the opinion of the Board, is the fact 
that the most recent medical records in this case, the report 
of the April 1999 VA physical examination, is any findings 
concerning current liver disease or residuals of the remote 
acute episode of Hepatitis-A in 1964.  This very specific 
examination report was consistent with the January 1998 VA 
examination report, which also indicated a past episode of 
acute hepatitis but did not identify any current liver damage 
and indeed noted that the liver was normal on examination and 
liver profile showed normal enzymes.

Having reviewed the evidence, the Board is of the opinion 
that the severity of the veteran's residuals of Hepatitis-A 
more nearly approximate a disability described as not greater 
than 10 percent disabling pursuant to the criteria of 
Diagnostic Code 7345.  A rating evaluation greater than 10 
percent under Diagnostic Code 7345 is not warranted because 
the evidence does not reveal minimal liver damage with 
associated fatigue, anxiety, and gastrointestinal disturbance 
of lesser degree and frequency but necessitating dietary 
restriction or other therapeutic measures; moderate liver 
damage and disabling recurrent episodes of gastrointestinal 
disturbance, fatigue, and mental depression; or marked liver 
damage manifested by liver function test and marked 
gastrointestinal symptoms, or with episodes of several weeks 
duration aggregating three or more a year and accompanied by 
disabling symptoms requiring rest therapy.  Indeed, the 
medical evidence, which has been discussed in detail above, 
in essence shows no liver damage whatsoever.
As indicated hereinabove, the most recent VA examinations 
showed that there was an entirely normal liver profile and no 
evidence of chronic liver disease.  As such, the findings are 
indicative of no more than a disability which would result in 
a evaluation that is not greater than 10 percent under 
Diagnostic Code 7345.

The Board also notes that a no time during the pendency of 
this claim have manifestations of the service-connected 
hepatitis been present to the extent which warranted, or 
nearly approximated, the assignment of a disability rating in 
excess of 10 percent.  See Fenderson, supra.

In summary, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating evaluation for his service connected residuals of 
Hepatitis-A.  
The medical findings, described above, are indicative of no 
more than a 10 percent evaluation because the veteran is 
essentially asymptomatic.  The benefit sought on appeal is 
accordingly denied.



ORDER

A well grounded claim not having been presented, the 
veteran's claim of entitlement to service connection for 
elevated cholesterol and triglycerides is denied.  

Entitlement to a increased rating for service-connected 
residuals of Hepatitis-A is denied.




		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals



 

